ROBERT P. SMITH, Jr., Judge.
Parella appeals from an order denying him workers’ compensation benefits on his claim resulting from a heart attack. The central issue tried by the deputy commissioner, and resolved against Parella, was whether the incident resulted from “unusual strain or over-exertion not routine” to Parella’s work. Victor Wine & Liquor, Inc. v. Beasley, 141 So.2d 581, 589 (Fla.1961). While this record contains substantial competent evidence that the heart attack was not causally related to Parella’s work, that evidence is the testimony of an expert medical witness whose opinion was influenced in part by hospital records and other written material which came into the carrier’s possession, which was ordered produced for inspection by Parella’s counsel, and which nevertheless were not produced as ordered. Counsel’s unfamiliarity with the materials relied upon by the witness hampered effective cross-examination of the witness on whose testimony the order necessarily depends. The order will be reversed and the case remanded for further consideration after Parella’s counsel has been afforded an opportunity to examine the records and cross-examine the witness. Cf. Polk County Road Dept. v. Goodwin, IRC Order 2-2976 (June 11, 1976).
REVERSED and REMANDED.
LARRY G. SMITH, J., concurs.
SHIVERS, J., specially concurs.